 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANTONETTE GLASS,                                  No. 2:19-cv-02059 KJM AC PS
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    DISCOVERY FINANCIAL SERVICES,
      LLC.,
15
                         Defendant.
16

17

18          Plaintiff is proceeding in this action pro se. The action was accordingly referred to the

19   undersigned for pretrial matters by E.D. Cal. R. (“Local Rule”) 302(c)(21). Plaintiff filed her

20   complaint on October 15, 2019. ECF No. 1. On October 16, 2019, a scheduling order was issued

21   in this case ordering the plaintiff, who paid the filing fee, to complete service of process within 90

22   days. ECF No. 3 at 1. The deadline passed, and no proof of service was filed.

23          On January 15, 2020, the undersigned issued an order stating that “Plaintiff is Ordered to

24   Show Cause, in writing no later than January 29, 2020, why this action should not be dismissed

25   for failure to prosecute” due to plaintiff’s failure to complete service. ECF No. 5 at 1. Plaintiff

26   did not respond. Defendant has not appeared, and there is no indication that defendant has been

27   served. Plaintiff has been cautioned multiple times that failure to complete service could lead to a

28   ////
                                                        1
 1   recommendation that the action be dismissed. Plaintiff has not responded to the court’s orders,
 2   nor taken any action to prosecute this case.
 3          Therefore, IT IS HEREBY RECOMMENDED that this action be dismissed, without
 4   prejudice, for lack of prosecution and for failure to comply with the court’s order. See Fed. R.
 5   Civ. P. 41(b); Local Rule 110.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
 8   (21) days after being served with these findings and recommendations, plaintiff may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Local Rule 304(d). Plaintiff is advised that failure to file
11   objections within the specified time may waive the right to appeal the District Court’s order.
12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
13   DATED: January 30, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
